Case 8:20-cv-01979-DOC-ADS Document 8-5 Filed 10/20/20 Page 1 of 3 Page ID #:109




               EXHIBIT C




                                                                          12
Case 8:20-cv-01979-DOC-ADS Document 8-5 Filed 10/20/20 Page 2 of 3 Page ID #:110




                                                          EXHIBIT C       13
Case 8:20-cv-01979-DOC-ADS Document 8-5 Filed 10/20/20 Page 3 of 3 Page ID #:111




                                                                          14
